Citation Nr: 9902567	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for medial meniscus 
tear with instability of the left knee, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from October 1969 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that granted service connection for 
medial meniscus tear of the left knee with degenerative 
arthritis and assigned a 10 percent evaluation, effective 
April 1, 1996, the date the veteran filed his claim.  In 
March 1997 a hearing officer granted a 20 percent evaluation 
for medial meniscal tear of the left knee with degenerative 
arthritis, effective April 1, 1996.  

The appeal was remanded by the Board in July 1997.  A 
November 1997 rating decision assigned a 30 percent 
evaluation for severe degenerative joint disease of the left 
knee with medial meniscus tear from April 1, 1996.  A 
September 1998 rating decision assigned a 30 percent 
evaluation for medial meniscus tear with instability of the 
left knee and a separate 10 percent evaluation for 
degenerative joint disease of the left knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran's medial meniscus tear with instability of 
the left knee is manifested by severe instability.  

3.  The degenerative joint disease of the left knee is 
manifested by range of motion with extension limited to 
10 degrees and flexion limited to 100 degrees, but ankylosis 
or greater limitation of motion is not demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for medial meniscus tear with instability of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic 
Code 5257 (1998).

2.  The criteria for an evaluation greater than 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003-5260, 
5261, 5256 (1998); VAOPGCPREC 23-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded 
multiple VA examinations and treatment records have been 
obtained.  The veteran has been afforded a personal hearing.  
The Board is satisfied that all available relevant evidence 
has been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of a November 1996 VA examination reflects that 
the veteran reported that with weight bearing entirely on his 
left knee he had significant pain.  On examination there was 
varus deformity of the left knee.  Range of motion was from 
minus 8 to 100 degrees.  There was one-plus medial 
psuedolaxity.  The collateral ligament was stable.  There was 
no anterior or posterior instability.  There was tenderness 
to palpation along the medial joint line and there was 
crepitus with patellofemoral motion.  There was no effusion 
and patellar tracking was normal.  X-rays revealed 
significant medial compartment arthritis with patellofemoral 
and lateral compartment arthritis to a lesser degree.  There 
was varus deformity of 8 degrees on the standing film.  The 
diagnoses included severe medial compartment arthritis.  The 
examiner commented that in terms of pain assessment the 
veteran had no significant flareups of pain and he 
demonstrated no weakened movement, excessive fatigability, or 
incoordination.  

The report of a September 1997 examination by a VA physician 
reflects that the veteran reported that knee pain affected 
his entire left knee.  The veteran reported grinding with 
movement of the knee and weakness of the knee, but the knee 
had not buckled, given way, or locked for several years.  The 
pain was primarily related to standing and walking.  On 
examination there was mild effusion in the left knee and mild 
diffuse tenderness to palpation.  There was a mild varus 
deformity.  Range of motion was from 10 degrees' flexion to 
115 degrees' flexion.  There was mild to moderate 
instability.  The impression included post-traumatic 
degenerative joint disease of the left knee, moderately 
severe.  The prognosis for the left knee degenerative joint 
disease was for gradual progression and eventual need for 
total joint replacement.  

The report of an October 1997 VA examination reflects that 
the veteran reported that he had increased left knee symptoms 
with kneeling and rising, but had unlimited ambulatory 
ability without crutches or a cane.  He reported that he did 
limp.  On examination of the left knee there was trace 
effusion.  Range of motion was accomplished from 5 to 115 
degrees.  There was no collateral ligament laxity either 
medially or laterally.  There was significant medial joint 
line tenderness and there was patellofemoral crepitus.  
X-rays of the left knee revealed severe degenerative changes.  
The assessment included severe left knee degenerative joint 
disease. 

The veteran's medial meniscus tear with instability of the 
left knee has been evaluated under the provisions of 
Diagnostic Code 5257 of the Rating Schedule.  Diagnostic 
Code 5257 provides that for impairment of the knee manifested 
by severe recurrent subluxation or lateral instability a 
30 percent evaluation is warranted.  This is the highest 
evaluation that may be assigned under Diagnostic Code 5257.  
Diagnostic Code 5256 provides that where there is ankylosis 
of the knee and flexion between 10 degrees and 20 degrees, a 
40 percent evaluation will be assigned.  Diagnostic Code 5260 
provides that flexion limited to 60 degrees warrants a 
noncompensable evaluation.  Diagnostic Code 5261 provides 
that where extension of the knee is limited to 10 degrees a 
10 percent evaluation is warranted.  Where extension of the 
knee is limited to 15 degrees, a 20 percent evaluation is 
warranted.  

A 30 percent evaluation under Diagnostic Code 5257, the 
highest evaluation provided by this diagnostic code, has been 
assigned.  38 C.F.R. § 4.7.  The record does not reflect 
impairment of the tibia and fibula approximating nonunion and 
a higher evaluation under Diagnostic Code 5262 is not for 
assignment.  

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59, have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirement that 38 C.F.R. §§ 4.40, 4.45, be considered when 
evaluating the veteran for functional impairment under 
appropriate diagnostic codes that take into account factors 
such as pain, weakness, and limitation of motion.  A separate 
rating may be assigned based upon additional disability if 
the veteran is shown to have arthritis and limitation of 
motion sufficient to warrant a rating under Diagnostic 
Codes 5003-5260, 5261.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994); VAOPCVPREC 23-97.  The veteran's 
degenerative joint disease of the left knee has been 
evaluated as 10 percent disabling under Diagnostic 
Code 5003-5261.  Diagnostic Code 5261 provides that where 
extension is limited to 10 degrees a 10 percent evaluation is 
warranted.  The record reflects that the veteran's extension 
is shown to be limited from 5 to 10 degrees.  The Board has 
considered the veteran's testimony with respect to pain that 
he experiences.  However, the competent medical evidence of 
record reflects that the most severe limitation of motion 
demonstrated has been 10 degrees in extension and 100 degrees 
in flexion.  Therefore, the evidence supports the 10 percent 
that has been assigned under Diagnostic Code 5261, but a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent assigned for degenerative joint 
disease of the left knee under either Diagnostic Code 5260 or 
5261.  Even with consideration of pain and weakness, the 
competent medical evidence reflects that there is no 
additional limitation of motion.  Therefore, a preponderance 
of the evidence is against an evaluation greater than the 
10 percent which has been assigned for degenerative joint 
disease of the left knee.  


ORDER

An evaluation greater than 30 percent for medial meniscus 
tear with instability of 

the left knee is denied. 

An evaluation greater than 10 percent for degenerative joint 
disease of the left knee is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



 Department of Veterans Affairs
Board of Veterans Appeals NOTICE

We have enclosed a copy of the Board of Veterans Appeals (BVA) decision in 
your appeal.  This is the final decision for all issues either allowed, 
denied, or dismissed by the BVA in the Order section of the decision.  
A remand section may follow the Order, but a remand is not a final 
decision.  The advice below only applies to issues that were allowed, 
denied, or dismissed in the Order.
You need do nothing further if you are satisfied with the outcome of your 
appeal.  We will return your file to your local VA office to implement the 
BVAs decision.  If you are not satisfied with the BVAs decision on any or 
all of the issues allowed, denied, or dismissed, you have three options:
(1)  Motion for Reconsideration:  You can file a motion asking the BVA 
to reconsider its decision by writing a letter to the BVA showing why you 
believe that the BVA committed an obvious error of fact or law in its 
decision in your appeal, or showing that new and material military service 
records have been discovered that are applicable to your appeal.  If the 
BVA decided more than one issue, be sure to tell us which issues you want 
reconsidered.  Address your letter to:  Director, Administrative Service 
(014), Board of Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 
20420.  There is no time limit for filing a motion for reconsideration.
(2)  Appeal to the United States Court of Veterans Appeals:  If this BVA 
decision follows a Notice of Disagreement filed on or after November 18, 
1988, you have the right to appeal it to the United States Court of 
Veterans Appeals (the Court).  A Notice of Appeal must be filed with the 
Court within 120 days from the date of mailing of the notice of the BVAs 
decision.  The date of mailing is the date that appears on the face of the 
enclosed BVA decision.  The Courts address is:  The United States Court of 
Veterans Appeals, 625 Indiana Avenue, NW, Suite 900, Washington, DC 20004.  
You may obtain information about the form of the Notice of Appeal, the 
procedure by which you may file your Notice of Appeal with the Court, the 
filing fee, and other matters covered by the Courts rules directly from 
the Court.  You must also mail a copy of the Notice of Appeal to the VA 
General Counsel (027), 810 Vermont Avenue, NW, Washington, DC 20420.  
However, this does not take the place of the Notice of Appeal you must file 
with the Court.  Filing a copy of your Notice of Appeal with the General 
Counsel, the Board, or any other VA office WILL NOT protect your right of 
appeal to the Court.
(3)  Reopening your claim:  While it would not affect this BVA decision, 
you can also ask your local VA Regional Office to reopen your claim.  To be 
successful in reopening your claim, you must submit new and material 
evidence to that office.  VA may not consider another claim on the same 
factual basis.
You can do one or any combination of the above three things, but filing a 
concurrent Notice of Appeal with the Court and a motion for reconsideration 
with the Board may delay your case because of jurisdictional conflicts.  
You will still have time to appeal to the Court after you file a motion for 
reconsideration with the Board if you file your motion promptly.  The Court 
has held that if we receive your motion for reconsideration within 120 days 
from the date we mailed you the enclosed decision you will still be able to 
file a Notice of Appeal with the Court within a period of 120 days from the 
date that the Board mails you either notice that it has denied your motion 
or notice of its decision on reconsideration.  If you file a Notice of 
Appeal with the Court before you file a motion for reconsideration with the 
BVA, the BVA will not be able to consider your motion without the Courts 
permission.
Representation before VA:  You may represent yourself in your claim before 
VA, including the BVA, or you may appoint someone to represent you.  You 
may appoint an accredited representative of an organization recognized by 
VA (a service organization), or another individual whom you choose, to 
represent you in your claim.  These persons may not charge you to represent 
you.  In the alternative, you may appoint an attorney-at-law or a VA 
accredited agent to represent you.  These persons may charge you a fee for 
their services under the following circumstances:  (1) you filed a notice 
of disagreement with respect to the claim on or after November 18, 1988; 
(2) a final BVA decision was subsequently issued with respect to that 
claim; and (3) you retained the attorney or accredited agent to represent 
you within one year from the date of the final BVA decision on that claim.  
An attorney or agent can charge a reasonable fee without meeting these 
requirements for services provided after October 9, 1992, in connection 
with a proceeding in a case arising out of a loan made, guaranteed, or 
insured under Chapter 37 of title 38, United States Code.  In all VA cases, 
a copy of any fee agreement between you and an attorney or accredited agent 
must be filed at this address:  Office of the Chief Counsel (01C), Board of 
Veterans Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  The BVA 
may review the fee agreement for reasonableness on its own motion, or you 
or your attorney or accredited agent may file a motion for the BVA to 
review the fee agreement for reasonableness at the same address at which 
the agreement was filed.
Representation before the Court:  Information about representation before 
the Court may be obtained by writing directly to the Court.  Upon request, 
the Court will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated their availability 
to represent appellants.

VA 
FORM
DEC 
1997 
(RS)  
 4597






	



- 1 -


